                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ANDRE LAMAR JACKSON,
                        Plaintiff,                 Case No. 1:21-cv-229

v.                                                 Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,
                        Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:   July 6, 2021                              /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
